Citation Nr: 0907097	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-08 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
shrapnel fragment wound of the right thigh, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a noncorrectable 
traumatic cataract of the right eye, currently evaluated as 
30 percent disabling.-


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had recognized Philippine Guerilla service from 
September 20, 1942 to October 30, 1945.  He had service in 
the Regular Philippine Army from October 31, 1945 to March 
19, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004, September 2005, and 
October 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In May 2008, the Board remanded the Veteran's claims in order 
to allow him the opportunity to provide hearing testimony.  
In January 2009, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of a private treatment 
record.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2008).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's increased rating 
claims.  The petition to reopen a claim of service connection 
for PTSD is addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  The Veteran's service-connected shrapnel fragment wound 
of the right thigh is manifested by moderately severe 
disability of Muscle Group XIII.

2.  The Veteran has a painful entry wound scar due to his 
shrapnel fragment wound of the right thigh.

3.  The Veteran is blind in both eyes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected shrapnel fragment wound of the right thigh 
muscles have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71, 
4.71a, 4.73, Diagnostic Codes 5003, 5260, 5261, 5313 (2008).

2.  The criteria for a separate 10 percent rating for a right 
thigh entry wound scar have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic 
Code 7804 (2008).

3.  The criteria for a total schedular rating for service-
connected noncorrectable traumatic cataract of the right eye 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Codes 6027, 6061, 6062 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised while the 
case was in remand status, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the increased rating claims 
on appeal has been accomplished.  Through April 2004, May 
2005 and May 2006 notice letters, the Veteran and his 
representative were notified of the information and evidence 
needed to substantiate the Veteran's claims for an increased 
rating.  The letters informed the Veteran that the evidence 
must show an increase in severity of the disabilities.  
Additionally, the Veteran was told to submit medical evidence 
and lay statements showing how the disabilities have 
worsened.  The Board notes that the letters did not list the 
potentially applicable diagnostic codes and only the May 2006 
letter set forth the general criteria for assigning 
disability ratings.  See, e.g., Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Even so, through the Veteran's 
statements and hearing testimony (and the statements and 
testimony of his fiduciary), the Veteran showed actual 
knowledge of what information and evidence was necessary to 
substantiate the claims.  He was able to fully participate in 
the prosecution of his claims.

The Board also finds that the April 2004, May 2005 and May 
2006 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Consequently, a remand 
of the increased rating claims for further notification of 
how to substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating claims on appeal.  The Veteran's service 
treatment records have been obtained and associated with the 
claims file.  He has submitted relevant treatment records 
from private providers.  Additionally, the Veteran was 
provided VA examinations in connection with his claims, the 
reports of which are of record.  Furthermore, as noted in the 
introduction, the Veteran was afforded a hearing before the 
Board in January 2009, the transcript of which is also of 
record.  Thus, VA has properly assisted the Veteran in 
obtaining relevant evidence.

II. Analysis

The Veteran contends that his service-connected shrapnel 
fragment wound of the right thigh and cataract of the right 
eye are more disabling than what is reflected by the 
currently assigned ratings.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A. Shrapnel Fragment Wound of the Right Thigh

The Veteran's service-connected shrapnel fragment wound of 
the right thigh has been evaluated as 30 percent disabling 
for a muscle injury.  When the Veteran was awarded service 
connection for the disability in 1950, it was characterized 
as residual injury to the right thigh affecting Muscle Group 
XIII.  In a subsequent rating decision, the disability was 
evaluated as a Muscle Group XIV injury.  A June 2004 VA 
examination report documents that Muscle Group XIII is in 
fact the affected muscle group of the right thigh.  Thus, 
Diagnostic Code 5313 is the appropriate diagnostic code for 
evaluating the muscle injury.

Diagnostic Code 5313 provides evaluations for disability of 
Muscle Group XIII.  The functions of these muscles are as 
follows:  extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; and acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscle 
group includes the posterior thigh group, hamstring complex 
of 2-joint muscles:  (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  Disability under this provision is 
evaluated as:  slight (0 percent), moderate (10 percent), 
moderately severe (30 percent), and severe (40 percent).  
38 C.F.R. § 4.73 (Diagnostic Code 5313) (2008).

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d) (2008).  
Slight muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The Veteran's service medical records document that he was 
struck by mortar shell fragments on July 30, 1945, in Luzon, 
the Philippines during World War II.  The injury occurred 
while the Veteran was participating in action against the 
enemy.  During this incident, or possibly during an earlier 
combat engagement, the Veteran's right thigh was injured by 
shrapnel fragments.  Thereafter, the Veteran was hospitalized 
for an extended period of time.  He was treated primarily for 
an injury to the right eye during the hospitalization.

A review of the evidence associated with the record since the 
claim for increase was filed reveals that the Veteran 
underwent VA examination in June 2004 and July 2005 in 
connection with the claim.  Regarding the muscles themselves, 
the June 2004 VA examiner found no evidence of adhesion to 
the bone, loss of deep fascia, herniation, bone damage, nerve 
damage, direct joint damage, tendon damage, or muscle 
atrophy.  The examiner did find evidence of an entry wound 
without an exit wound, intramuscular scarring, impairment of 
muscle tone, and muscle damage.  The Veteran could move the 
joints independently but there was associated pain and 
fatigue.  Strength was normal and was similar to the left 
lower extremity.  X-rays of the right femur showed a 5mm 
retained metallic fragment in the thigh but no fracture.  The 
July 2005 VA examiner also found no herniation, tendon 
damage, bone damage, joint damage, or nerve damage.  The 
examiner did not find impairment of muscle tone or loss of 
muscle substance, but there was loss of deep fascia.  There 
was no impairment of coordination and no lowered endurance.  
Motor function was normal in both lower extremities.

Given the evidence in the two examination reports, no more 
than moderately severe disability to Muscle Group XIII is 
shown.  Severe disability to Muscle Group XII is not shown.  
The injury from the shrapnel fragment did not result in an 
open comminuted fracture which would warrant a higher rating.  
See 38 C.F.R. § 4.56(a).  The injury does not appear to have 
been a through-and-through one.  Loss of deep fascia was seen 
on one examination but that symptom is contemplated by the 
criteria for moderately severe disability.  Strength, 
endurance, and coordinated movements of the right lower 
extremity were not indicative of severe impairment when 
compared to the left lower extremity as they had similar 
function.  Pain and fatigue were evident on examination.  
Consistent complaints of those cardinal signs and symptoms 
are contemplated by moderately severe disability.  Other 
signs of severe muscle disability were absent on examination, 
such as x-ray evidence of multiple scattered foreign bodies 
and muscle atrophy.  Thus, while muscle injury was evidenced 
by the two examinations, no more than moderately severe 
disability was shown.  The currently assigned 30 percent 
rating compensates the Veteran for that level of disability.  
See 38 C.F.R. § 4.73 (Diagnostic Code 5313).

With respect to the scar on the right thigh that was caused 
by the wound, the June 2004 examiner noted an entrance scar 
measuring less than 6 square inches, specifically 7 cm.  The 
scar was soft, depressed, and hyperpigmented.  It was also 
tender and disfiguring.  There was no evidence of 
inflexibility, ulceration, adherence, instability, tissue 
loss, keloid formation, abnormal texture, or skin breakdown.  
The examiner found that the scar did not cause functional 
limitation or limitation of motion.  The July 2005 examiner 
measured the scar as 7 cm x 2.5 cm.  According to that 
examiner, there was no tenderness, ulceration, adherence, 
keloid formation, hyperpigmentation, hypopigmentation, or 
abnormal texture.  The scar was slightly disfigured and 
irregular.  It did not cause limitation of motion.

In addition to the assigned rating for a muscle injury, the 
Board must consider the assignment of separate evaluations 
for separate and distinct symptomatology of the shrapnel 
fragment wound.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 30 percent rating under 
Diagnostic Code 5313.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation 
of the same disability impairment under another diagnostic 
code is pyramiding, which is to be avoided.  See 38 C.F.R. 
§ 4.14 (2008).

In the Veteran's case, the entry wound scar is not of such a 
severe nature to combine with the muscle injury to warrant a 
40 percent rating under Diagnostic Code 5313.  For instance, 
adhesion of the scar to the bone is not shown.  However, the 
June 2004 examiner indicated that the scar was tender on 
examination.  Although the July 2005 examiner found 
differently, the Veteran testified that the scar was painful.  
Diagnostic Code 7804 allows for a 10 percent rating for a 
superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118 (2008).  A painful scar is not considered 
part of the currently assigned 30 percent rating.  The 
evidence appears to be in equipoise as to whether the entry 
wound scar is painful on examination.  Accordingly, with 
resolution of reasonable doubt in the Veteran's favor, a 
separate rating of 10 percent is warranted for the Veteran's 
painful entry scar that proximately resulted from the 
shrapnel fragment wound.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  A 10 percent rating is the maximum schedular 
rating under Diagnostic Code 7804.

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
veteran's disability has increased since the last review.  
Id.)

Diagnostic Code 5313 indicates that the muscle group operates 
on the motion of both the hip and knee.  Thus, a rating in 
excess of 30 percent may be warranted if the joints are more 
severely impaired.  If the joint impairment is manifested by 
limitation of motion, a higher rating may be warranted but a 
separate rating is not warranted because limitation of motion 
caused by muscle injury is contemplated in Diagnostic Code 
5313. 

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The June 2004 VA examiner found that the muscle injury 
affects the function of the right knee.  Range of motion 
testing from both VA examinations revealed that the Veteran 
could flex his right knee to 130 degrees and that he could 
extend to zero degrees.  (Full range of motion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) 
(2008)).  Based on those measurements, a higher rating would 
not be warranted because even a compensable rating calls for 
flexion to be limited to less than 60 degrees and extension 
to be limited to more than 5 degrees.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5260 and 5261) (2008).

Despite the noted measurements, the June 2004 examiner found 
that the Veteran's range of motion of the right knee was 
additionally limited by pain, lack of endurance, and mild 
incoordination with pain having the most impact.  Fatigue or 
weakness did not cause further loss of motion.  The July 2005 
examiner found that right knee motion was additionally 
limited only by pain and no other factors.  Although the 
Veteran's range of motion of the right knee was additionally 
limited by pain and other factors, there was no suggestion in 
the reports that the additional limitation resulted in 
functional loss that would warrant a rating in excess of 
30 percent.  A 30 percent rating is the maximum rating for 
limitation of flexion absent ankylosis and requires flexion 
to be limited to less than 30 degrees.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  For a 40 or 50 percent rating to be 
warranted for limitation of extension absent ankylosis, 
extension must be limited to more than 20 degrees.  The 
examiners did not indicate that the motion of the Veteran's 
right knee was so severely limited even with consideration of 
the limiting factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

VA examination also showed that there was degenerative 
arthritis of the right knee that was established by x-ray 
findings.  The June 2004 examiner attributed the arthritis to 
the shrapnel fragment wound.  Degenerative arthritis is 
generally evaluated on the basis of limitation of motion of 
the involved join.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5003).  As noted above, evaluation of limitation of 
motion of the right knee does not result in a higher rating.  
Similarly, evaluation of the degenerative arthritis of the 
right knee does not result in a higher rating.  Consequently, 
a higher rating is not warranted for the evaluation of the 
joint (right knee) that has been affected by the muscle 
injury.  The currently assigned 30 percent rating for 
moderately severe muscle disability provides for the higher 
rating.

Additionally, both examiners found that the Veteran had full 
range of motion of his right hip.  They did not indicate that 
the muscle injury in any way impairs the right hip.  The 
Veteran had an abnormal gait but the June 2004 examiner 
primarily attributed it to the Veteran's Parkinson's disease.  
Therefore, a rating in excess of 30 percent is not warranted 
for impairment of the right hip.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the residuals from the shrapnel 
fragment wound, including muscle injury, scarring, or joint 
impairment have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

In sum, the Board finds that the claim for a rating in excess 
of 30 percent for muscle injury resulting from a shrapnel 
fragment wound of the right thigh must be denied.  This is so 
for the entire rating period.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, the 
Board finds that the Veteran is entitled to a separate 10 
percent rating for a painful entry wound scar.

B. Cataract of the Right Eye

The Veteran's service-connected noncorrectable traumatic 
cataract of the right eye has been evaluated as 30 percent 
disabling.  Traumatic cataracts are evaluated under 
Diagnostic Code 6027.  38 C.F.R. § 4.84a (2008).  That 
diagnostic code calls for rating the disability on impairment 
of vision.

In connection with his claim, the Veteran underwent VA 
examination of his eyes in July 2006.  He was diagnosed with 
a traumatic cataract of the service-connected right eye.  The 
examiner found open angle glaucoma, macular degeneration, and 
a cataract on examination of the nonservice-connected left 
eye.  The Veteran's best-corrected visual acuity of the right 
eye appeared to be no light perception.  This was in contrast 
to his ability to possibly have light perception on a 
previous examination in 2005.  The examiner found that the 
visual acuity of the Veteran's left eye was probably 20/400 
with or without correction at distance or near.  This was in 
contrast to having 20/40 vision in the left eye in 2005.  
Field-of-vision examination could not be done for the right 
eye because there was no light perception.  For the left eye, 
the Veteran could not see the lights in any direction during 
the field examination.  The examiner stated that the 
Veteran's visual acuity had decreased so that he was blind in 
the right eye and legally blind in the left eye.  There was 
no possibility of any better visual acuity in the future.

The Veteran submitted a private treatment record from Low 
Vision Rehabilitation Services.  Dated in December 2006, the 
record indicated that the Veteran has no light perception in 
either eye for corrected distance or near acuity.

Based on the evidence of record, the Veteran's visual acuity 
has worsened in his service-connected right eye to the point 
that he has no light perception and he is blind.  
Additionally, he now has no light perception in his 
nonservice-connected left eye.  Thus, he is blind in both 
eyes.  The regulations provide that when there is blindness 
in one eye as the result of service-connected disability and 
blindness in the other eye as the result of nonservice-
connected disability, compensation is payable for the 
combined disability absent willful misconduct.  38 C.F.R. 
§ 3.383(a)(1) (2008).  There is no indication that the 
Veteran's left eye disability is the result of willful 
misconduct.

Where there is anatomical loss of both eyes, or where there 
is blindness in both eyes having only light perception, a 
total (100 percent) schedular rating is warranted.  38 C.F.R. 
§ 4.84a (Diagnostic Codes 6061 and 6062).  Accordingly, 
because the Veteran is blind in both eyes, a total rating is 
payable for the Veteran's service-connected cataract of the 
right eye.


ORDER

An increased rating for shrapnel fragment wound of the right 
thigh muscles is denied.

A separate 10 percent rating for a scar resulting from the 
shrapnel fragment wound of the right thigh is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

A total schedular rating for noncorrectable traumatic 
cataract of the right eye is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

The Board finds that further development is necessary with 
regards to the petition to reopen a claim of service 
connection for PTSD.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

A service connection claim concerning PTSD was denied by the 
Board in February 1997.  A subsequent motion to reconsider 
the decision was denied by the Board in July 1997.  The Board 
primarily denied the claim because the evidence did not 
establish a diagnosis of PTSD.  

In response to a request to identify relevant evidence in 
connection with his claim, the Veteran submitted information 
regarding medical providers in May 2005.  He listed a Dr. 
Fajardo from Riverside Department of Mental Health as well as 
Family Services of the Desert.  The Veteran indicated that he 
received treatment at those facilities for PTSD in 1996 and 
1997.  Records from those facilities have not been made a 
part of the claims file and were not considered by the Board 
in the February 1997 decision.

During the hearing, the Veteran's representative reiterated 
that relevant records may exist at those two facilities in 
that the Veteran may have been diagnosed with PTSD.  Such 
evidence may be material and allow the Veteran to reopen his 
claim of service connection.  Therefore, the claim must be 
remanded in order for VA to assist the Veteran in obtaining 
private treatment records from the Riverside Department of 
Mental Health and Family Services of the Desert.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Ask the Veteran to identify any 
evidence relevant to his claim of service 
connection for PTSD, to include treatment 
providers who have provided a diagnosis 
of PTSD.

2.  After giving the Veteran and his 
representative an opportunity to respond 
to the letter, request treatment records 
from Dr. Fajardo at Riverside Department 
of Mental Health and Family Services of 
the Desert, as well as any other facility 
identified by the Veteran.  Obtain a 
release from the Veteran as necessary.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the petition to reopen the 
claim of service connection for PTSD.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


